       Case 1:17-cv-01761-LAP Document 4 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Manta Industries Ltd.,
        - v –                                 17 CIV 1761 (LAP)
Rich Kid Jeans Corp., et al.,                        ORDER



LORETTA A. PRESKA, Senior United States District Judge:


     Counsel shall confer and inform Judge Preska by letter no

later than October 9, 2020 of the status of the action/remaining

claims/defendants. Failure to do so may result in the dismissal

of the case, without prejudice, for failure to prosecute.



SO ORDERED.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge


Dated: September 29, 2020
       New York, New York
